DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Applicant is advised to correct the numbering of the claims to more clearly present the subject matter which the applicant regards as the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite “wherein said surveying instrument as installed on at least two installation points with a known relationship”. It is unclear how a single surveying instrument is simultaneously installed at two different installation points. For the purposes of examination, the installation at two different installation points is interpreted to mean that first the surveying instrument is installed at one installation point, and then at a second time moved to another installation point. At any given moment the surveying instrument is only installed at one point. Applicant is required to amend the claim language to better claim the subject matter which the inventor regards as the invention.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtomo et al. (US 20180329040 A1).
Regarding Claim 1, Ohtomo et al. teaches a surveying instrument (Figure 4, Element 7; Paragraphs 57-63) comprising: 
a distance measuring light projecting module for projecting a distance measuring light (Figure 4, Elements 52, and 35; Paragraphs 57-63), 
a light receiving module for receiving a reflected distance measuring light (Figure 4, Elements 36, 58, and 64; Paragraphs 57-63), 
an optical axis deflector provided in a common portion of a distance measuring optical axis and a light receiving optical axis and for integrally deflecting said distance measuring optical axis and said light receiving optical axis (Figure 4, Element 62; Figure 5; Paragraphs 57-63), 
a projecting direction detector for detecting an optical axis deflection angle and a deflecting direction provided by said optical axis deflector (Figure 4, Element 39; Figure 5; Paragraphs 57-63; Paragraph 80), 
a narrow angle image pickup module with a narrow angle of view having a narrow angle image pickup optical axis which is partially shared with said distance measuring optical axis (Figure 4, Elements 38, 45, and 83; Paragraphs 57-63; Paragraphs 100-103; Paragraphs 131-132), 
a distance measurement arithmetic module (Figure 4, Element 37; Paragraphs 57-63), and 
an arithmetic control module (Figure 4, Element 43; Paragraphs 57-63), 
wherein said arithmetic control module is configured to control the optical axis deflection of said optical axis deflector and a distance measurement operation of said distance measurement arithmetic module (Paragraphs 78-82; Paragraph 101), 
said distance measurement arithmetic module is configured to perform the distance measurement of a measuring point based on a transmission signal of said distance measuring light and a photodetecting signal of said reflected distance measuring light (Paragraphs 57-63; Paragraphs 78-82; Paragraph 101), 
said narrow angle image pickup module is configured to acquire a narrow angle image with reference to said distance measuring optical axis, to sequentially sight every different objects, and to acquire narrow angle images and to perform three-dimensional measurements (Paragraphs 57-63; Paragraphs 78-82; Paragraphs 100-103; Paragraphs 131-132; Paragraphs 150-151).
Regarding Claim 2, Ohtomo et al. teaches the surveying instrument according to claim 1, Ohtomo et al. further teaches: wherein wavelength dispersion compensation prisms including a plurality of optical members with different wavelength characteristics are provided in a common portion of said distance measuring optical axis of said optical axis deflector and said narrow angle image pickup optical axis (Paragraphs 65-72; Paragraphs 78-81).
Regarding Claim 3, Ohtomo et al. teaches the surveying instrument according to claim 1, Ohtomo et al. further teaches: wherein said optical axis deflector is configured to perform a local scan by deflecting or continuously defecting said distance measuring optical axis within an angle-of-view range of said narrow angle image, and said arithmetic control module is configured to perform, more than once, a distance measurement while changing a sighting position or a distance measurement using the local scan, and a narrow angle image acquisition while changing a sighting position (Paragraphs 57-63; Paragraphs 78-82; Paragraphs 100-103; Paragraphs 131-138).
Regarding Claim 3, Ohtomo et al. teaches the surveying instrument according to claim 1, Ohtomo et al. further teaches a wide angle image pickup module with an angle of view equivalent to a maximum deflection range of said optical axis deflector, wherein said arithmetic control module is configured to associate a wide angle image acquired by said wide angle image pickup module with said narrow angle image based on a detection result of a projecting direction of said distance measuring light detected by said projecting direction detector (Paragraph 14; Paragraphs 127-138; Paragraph 150).
Regarding Claim 5, Ohtomo et al. teaches a surveying instrument system comprising: the surveying instrument according to claim 1 (Figures 2-4), Ohtomo et al. further teaches: wherein said surveying instrument as installed on at least two installation points with a known relationship respectively, wherein an object is sighted from respective installation points, a narrow angle image in each sighting direction is acquired, and the three-dimensional measurement of said narrow angle image is performed based on a distance measurement result from each installation point and said known relationship (Paragraphs 57-63; Paragraphs 78-82; Paragraphs 100-103; Paragraphs 131-138; Paragraphs 149-161; Paragraphs 180-194; teaches performing measurement at, and continuing measurement upon removing and moving the main body from the base).
Regarding Claim 6, Ohtomo et al. teaches the surveying instrument system according to claim 5, Ohtomo et al. further teaches: wherein said surveying instrument further comprises a wide angle image pickup module with an angle of view equivalent to a maximum deflection range of said optical axis deflector Paragraph 14; Paragraphs 127-138; Paragraph 150), and said arithmetic control module is configured to extract common rough correspondence point from wide angle images acquired from said at least two installation points by said wide angle image pickup module, sight said rough correspondence point and acquire narrow angle images at said respective installation points, extract a precise correspondence point in said narrow angle images, acquire distance measurement results of said respective narrow angle images and said precise correspondence point, and perform a matching between said narrow angle images and a three-dimensional measurement in said narrow angle images based on said distance measurement result of said precise correspondence point (Paragraphs 149-161; Paragraphs 180-194).
Regarding Claim 7, Ohtomo et al. teaches the surveying instrument system according to claim 5, Ohtomo et al. further teaches: wherein a GNSS is provided to said surveying instrument (Paragraph 160), said object is sighted from at least two positions, the three-dimensional measurement of said narrow angle image is performed (Paragraphs 149-161; Paragraphs 180-194), and a measurement result is calculated to a GNSS coordinate system (Paragraph 160).
Claims 8-18 have similar limitations to those rejected in claims 3-7 above and are rejected for the same reasons as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483